Citation Nr: 0720868	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for arthritis of the 
knees.

5.  Entitlement to service connection for a respiratory 
disorder, to include asbestosis.

6.  Entitlement to service connection for an allergy 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  In 
April 2006, the veteran testified at a videoconference 
hearing held before the Board.  A transcript of the veteran's 
testimony has been associated with the claims file.  In June 
2006, the Board remanded the case for additional development.



FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's psychiatric disorder is related to his service.

2.  The competent medical evidence does not demonstrate that 
the veteran's hypertension was incurred in or aggravated by 
his active service or manifested to a compensable degree 
within one year following his separation from service.

3.  The competent medical evidence does not demonstrate that 
the veteran currently has a kidney disorder.
4.  The competent medical evidence does not demonstrate that 
the veteran currently has arthritis of the knees.

5.  The competent medical evidence does not demonstrate that 
the veteran currently has asbestosis or any other respiratory 
disorder.

6.  The competent medical evidence does not demonstrate that 
the veteran currently has an allergy disorder.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

3.  Service connection for a kidney disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

4.  Service connection for arthritis of the knees is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

5.  Service connection for a respiratory disorder, to include 
asbestosis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

6.  Service connection for an allergy disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2003, March 2003, 
and July 2006; a rating decision in June 2003; a statement of 
the case in February 2004; and a supplemental statement of 
the case in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2007 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to the veteran's claims for 
service connection for hypertension and a psychiatric 
disorder.  With respect to the veteran's remaining claims for 
service connection, the Board finds that VA is not obligated 
to provide examinations because the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c) (4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including hypertension, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Psychiatric Disorder

Based on a thorough review of the record, the Board finds 
that it is as likely as not that the veteran's psychiatric 
disorder is related to his service.

The October 1961 enlistment examination report is void of 
findings, symptoms, complaints, or diagnoses of a psychiatric 
disorder.  A June 1964 clinical record states that the 
veteran had shown immaturity on two or three occasions and a 
paranoid personality.  The record notes that he became very 
intoxicated and upon returning to the ship, was very abusive, 
insulting, and made several threats.  However, a mental 
status examination was negative for evidence of neurotic or 
psychotic thinking.  In March 1965, he complained of feeling 
tired and run down and was anorexic.  A physician reported 
that his history was negative for an organic disturbance, but 
revealed a problem of exogenous nature occurring one month 
ago.  He was prescribed multi-vitamins and Librium.  An 
August 1965 separation examination report shows a "normal" 
psychiatric evaluation.

Private treatment reports dated June 2005 and July 2006 show 
a diagnosis of depression.

In November 2006, the veteran was afforded a VA mental 
disorders examination.  He reported that he served aboard a 
minesweeper in the Republic of Vietnam.  He stated that he 
felt depressed all of his life, but had been depressed since 
the late 1960's which he related to his experiences while 
serving in Vietnam.  He felt sad when a shipman went 
overboard and drowned, and reportedly saw people killed in 
Vietnam.  Since being discharged from service, he was 
depressed with sad mood and lacked energy and motivation.  He 
reported frequent suicidal thoughts about once per month, but 
never planned or attempted suicide.  He had difficulty 
sleeping and had nightmares about Vietnam two times to three 
times per week.  He felt sad when he watched shows about 
Vietnam.  He denied flashbacks and did not like crowds.  He 
had difficulty concentrating at times and a distrust of 
others.  His symptoms that dated back to the early 1960's 
occurred on almost a daily basis and were moderate or severe.  
He stated that he stopped working because of the depression.  
He stated that he was hospitalized several times after 
service for depression and was taking medication.

Upon examination, the veteran was alert and oriented to time, 
place, and person.  Mood was subdued with a very restricted 
affect.  Speech had normal rhythm, volume, and tone.  Thought 
processes were goal-directed without any flight of ideas, 
looseness of associations, or ideas of reference.  He denied 
auditory or visual hallucinations, but was somewhat guarded.  
Memory was intact.  He denied suicidal or homicidal thoughts.  
Concentration and attention were intact, as well as insight 
and judgment.  The examiner diagnosed his condition as 
depressive disorder, not otherwise specified, with psychotic 
features.  The examiner opined that his depressive symptoms 
were most likely caused by traumatic experiences while 
serving in Vietnam.  The examiner also opined that he most 
likely had some depressive symptoms before service, which 
were most likely permanently worsened by his experiences 
while serving in Vietnam.  His symptoms appeared to result in 
a moderate-to-severe industrial and social dysfunction.  The 
examiner noted that while he had symptoms of PTSD related to 
his service, they did not meet full diagnostic criteria for a 
diagnosis of PTSD.  The examiner concluded that his symptoms 
of depression and PTSD started while he was in service, and 
are related to his service.  There is no contrary medical 
evidence of record.

The Board finds that there is a competent medical opinion 
linking the veteran's condition to active duty.  The 
competent medical evidence indicates that the veteran's 
depressive symptoms and PTSD began during service, and are 
related to service.  Therefore, service connection must be 
granted.

Accordingly, the Board finds that the evidence supports the 
veteran's claim.  The evidence shows that the psychiatric 
disorder was incurred in or aggravated by service.  
Therefore, service connection for psychiatric disorder is 
granted.

Hypertension

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension on a 
direct or presumptive basis.

The service medical records include an October 1961 
enlistment examination report which is void of findings, 
symptoms, complaints, or diagnoses of hypertension.  His 
blood pressure was 120/64.  A July 1962 examination report 
shows a blood pressure reading of 124/72.  The physician's 
summary in an August 1963 examination report notes that the 
veteran reported a history of high blood pressure in the 
past.  However, his blood pressure was 138/86.  At separation 
in August 1965, his blood pressure was 108/68 and he was 
released to inactive duty.

Private treatment records dated from October 2004 to July 
2006 show a diagnosis of hypertension.

The veteran underwent a VA examination in November 2006, 
during which he reported that his hypertension was diagnosed 
in the early1970's.  Upon examination, essential hypertension 
was diagnosed.  The examiner stated that upon review of the 
claims file, there were no findings to suggest that the 
veteran had hypertension while in service or prior to service 
and there were no records that indicated hypertension after 
discharge from active duty.  The examiner stated that there 
was no indication in the records that the veteran's service 
contributed to his hypertension.  The examiner opined it is 
more likely than not that his hypertension is essential in 
nature.

The veteran's post-service medical records are negative for 
any diagnosis of hypertension until several years after 
separation.  In fact, the veteran stated that he was not 
treated for the condition until the early 1970's; at least 
five years after service.  Further, while the competent 
medical evidence does show that the veteran currently has 
hypertension, the record includes a competent medical opinion 
that the condition is not related to the veteran's active 
duty and does not include any competent contrary opinion.  In 
addition, the service medical records are void of any 
findings or diagnoses of hypertension.  In the absence of 
competent medical evidence linking hypertension to service, 
service connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his assertions do not 
constitute competent medical evidence that his hypertension 
began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that hypertension was incurred in or aggravated by 
service or that hypertension manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, service connection for hypertension 
is denied.

Kidney Disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a kidney disorder.  
The competent medical evidence does not show that the veteran 
currently has the condition.

The service medical records are void of findings, complaints, 
symptoms, or diagnoses attributable to a kidney disorder.

Post-service medical records dated August 1991 show a 
diagnosis of a right distal ureteral stone, which was present 
for two to three weeks.  The veteran underwent placement of a 
J-stent.  In September 1991 record, the stone was passed upon 
removal of the J-stent.  In May 2001, a hemacheck was 
negative.  That same month, an IVP examination of the kidneys 
showed kidneys normal in appearance with no significant 
postvoid residual seen.  An undated medical record 
accompanied by June 2002 laboratory results, shows a 
diagnosis of prostatitis with possible kidney stones.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed kidney disorder.  While he had a kidney stone in 
the past, the most recent diagnosis was only of "possible" 
kidney stones.  There is no current diagnosis of any kidney 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board's perusal of the record in this 
case shows no competent proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of evidence showing a current diagnosis of a kidney 
disorder, service connection cannot be granted.  38 C.F.R. 
§ 3.304(f).
The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, Vet. 
App. 398, 405 (1995).  As a layperson, however the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his 
assertions do not constitute competent medical evidence that 
he now has a kidney disorder.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for a kidney disorder is denied.

Arthritis of the Knees

The service medical records are void of findings, symptoms, 
complaints, or diagnoses of arthritis.

With the exception of a November 2006 mental disorders 
examination report that notes a history of arthritis in the 
knees, the post-service medical records are also void of 
findings, complaints, symptoms, or diagnoses of arthritis.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
medically diagnoses disability of arthritis of the knees.  
The only medical record listing that disability listed it 
only as a history provided by the veteran, not as a medical 
diagnosis.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board's perusal of the record in this 
case shows no competent proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of evidence showing a current diagnosis of arthritis, 
service connection cannot be granted.  38 C.F.R. § 3.304(f).

The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, Vet. 
App. 398, 405 (1995).  As a layperson, however the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his 
assertions do not constitute competent medical evidence that 
he now has or ever had arthritis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for arthritis of the knees is denied.

Respiratory Disorder to include Asbestosis

The service medical records are void of findings, symptoms, 
complaints, or diagnoses of asbestosis or any other 
respiratory disorder.

The post-service medical records are also void of findings, 
symptoms, complaints, or diagnoses attributable to asbestosis 
or any other respiratory disorder.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has 
asbestosis or a respiratory disorder.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There is no competent medical evidence of a current 
diagnosis of a respiratory disorder, asbestosis, or another 
asbestos-related lung disease.  In the absence of evidence 
showing a current diagnosis of a respiratory disorder, 
service connection cannot be granted.  38 C.F.R. § 3.304(f).

The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, Vet. 
App. 398, 405 (1995).  As a layperson, however the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his 
assertions do not constitute competent medical evidence that 
he now has or ever had asbestosis or any other respiratory 
disorder.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for a respiratory disorder, to include asbestosis 
is denied.

Allergy Disorder

The service and post-service medical records are void of 
findings, complaints, symptoms, or diagnoses attributable to 
an allergy disorder.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has an 
allergy disorder.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board's perusal of the record in this 
case shows no competent proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of evidence showing a current diagnosis of an allergy 
disorder, service connection cannot be granted.  38 C.F.R. 
§ 3.304(f).

The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, Vet. 
App. 398, 405 (1995).  As a layperson, however the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his 
assertions do not constitute competent medical evidence that 
he now has or ever had an allergy disorder.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for an allergy disorder is denied.


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for hypertension is denied.

Service connection for a kidney disorder is denied.

Service connection for arthritis of the knees is denied.

Service connection for a respiratory disorder, to include 
asbestosis, is denied.

Service connection for an allergy disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


